EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. ' 150, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Omni Ventures, Inc. (The ACompany@) on Form 10-Q for the period ended December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the AReport@), I, Daniel Reardon, President and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ' 150, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 5, 2011 By:/s/ Daniel Reardon President And Principal Accounting Officer
